COQ`|C)U|AO)N-¥

NNNNN|\)NNN_\_;_\_\_\_\_\_\_\_\
®`IO)U'|AO)N-\O(D®\loio'|-§O)N-\O

UN|TED STATES DlSTR|CT COURT
DlSTR|CT OF NEVADA

 

 

 

NATHAN|EL WlLLlAMS, Case No. 3:19-cv-00176-MMD-CBC
Plaintiff ORDER
v.
DARREN SP|ECE et al.,
Defendants
l. DlSCUSSlON

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
(“NDOC"), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

Plaintiff's application to proceed in forma pauperis is incomplete. Pursuant to 28
U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
proceed in forma pauperis and attach both an inmate account statement for the past six
months and a properly executed financial certificate Plaintiff has not submitted an inmate
account statement. (See ECF No. 1). The Court will retain Plaintist civil r ghts complaint
(ECF No. 1-1), but will not file it until the matter of the payment of the filing 'fee is resolved.
Plaintiff will be granted an opportunity to cure the deficiencies of his application to proceed
in forma pauperis, or in the alternative. pay the full filing fee for this action.

ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that the Clerk of the Court SHALL
SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
as well as the document entitled information and instructions for filing an in forma pauperis
application

lT |S FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file an inmate account statement in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for n|ing a civil action (which includes the $350 filing

 

©®`|C)O'l-BQJN-\

NNNNNNNNN_\_\_\_;_;_\_`_\_\_\
m`lC)OT-LwN-\O(DQ`IOO'|AO)N-\C

 

fee and the $50 administrative fee).

lT lS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

lT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

DATED TH|S 1ay of March 2019.

 

 

